Name: Council Regulation (EC) NoÃ 1866/2005 of 8 November 2005 extending the partial suspension of the definitive anti-dumping duties imposed by Regulation (EC) NoÃ 258/2005 on imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia and Ukraine
 Type: Regulation
 Subject Matter: Europe;  competition;  technology and technical regulations;  mechanical engineering
 Date Published: nan

 17.11.2005 EN Official Journal of the European Union L 300/1 COUNCIL REGULATION (EC) No 1866/2005 of 8 November 2005 extending the partial suspension of the definitive anti-dumping duties imposed by Regulation (EC) No 258/2005 on imports of certain seamless pipes and tubes of iron or non-alloy steel originating in Croatia and Ukraine THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), (the basic Regulation), and in particular Article 14(4) thereof, Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PROCEDURE (1) Following a review investigation carried out in accordance with Article 11(3) of the basic Regulation (review investigation), the Council, by Regulation (EC) No 258/2005 (2) (the definitive Regulation), imposed an anti-dumping duty of 38,8 % on imports of certain seamless pipes and tubes of iron or non-alloy steel (SST) originating in Croatia and an anti-dumping duty of 64,1 % on imports of SST originating in Ukraine with the exception of imports from Dnipropetrovsk Tube Works (DTW) which are subject to an anti-dumping duty of 51,9 % (the existing measures). The definitive Regulation thus amended definitive anti-dumping duties imposed by Regulation (EC) No 348/2000 (3) and repealed the possibility of exemption from the duties provided for in Article 2 of Regulation (EC) No 348/2000 (original measures). (2) By Decision 2005/133/EC (4) (the Decision), the Commission suspended the definitive anti-dumping duties partially for a period of nine months, with effect from 18 February 2005. B. MEASURES IN FORCE ON IMPORTS OF SST FROM ROMANIA AND RUSSIA (3) By Regulation (EC) No 2320/97, anti-dumping duties were imposed on imports of SST originating, inter alia, in Romania and Russia (5). By Decisions 97/790/EC (6) and 2000/70/EC (7), undertakings were accepted from exporters in, inter alia, Romania and Russia. By Regulation (EC) No 1322/2004 (8), it was decided to no longer apply the measures in force on imports of SST originating in Romania and Russia (the non-applied measures) as a matter of prudence due to an anti-competitive behaviour of certain Community producers (9). C. GROUNDS FOR EXTENDING THE PARTIAL SUSPENSION (4) Article 14(4) of the basic Regulation provides that, in the Community interest, anti-dumping measures may be suspended on the grounds that market conditions have temporarily changed to an extent that injury would be unlikely to resume as a result of such a suspension. The anti-dumping measures may be suspended by a decision of the Commission for a period of nine months. Article 14(4) also specifies that the suspension may be extended for a further period, not exceeding one year, if the Council so decides on a proposal from the Commission. Article 14(4) further specifies that the anti-dumping measures concerned may be reinstated at any time if the reason for suspension is no longer applicable. (5) Following the partial suspension of the definitive anti-dumping duties by the Decision, the Commission has continued to monitor the market situation of SST, in particular with regard to import flows from Croatia and Ukraine. (6) An examination of recent import flows reveals that the imports from Croatia and Ukraine have remained at very low levels. (7) It is considered that the market is in the same situation as when the measures were partially suspended. Given the very low levels of imports from Croatia and Ukraine, it is considered that, in this specific situation, it is unlikely that injury to the Community industry would resume if the partial suspension of the measures would be extended. Indeed, as long as the current market conditions prevail, where Russian and Romanian imports are likely to maintain their strong presence, it would be unlikely that Ukrainian and/or Croatian imports would increase significantly. As a result, injury would be unlikely to resume as a result of such extended suspension. Indeed, because of the special circumstances regarding, inter alia, the non-application of the measures on imports from Russia and Romania, it is considered that the duty levels of 23 % and 38,5 % established in the original investigation for Croatia and Ukraine respectively would be sufficient to eliminate injurious dumping. (8) For the above reasons, it is proposed that the partial suspension of the anti-dumping measures on imports of SST be extended for a further period of one year, pursuant to Article 14(4) of the basic Regulation. (9) Should the reasons for the suspension no longer be applicable, the anti-dumping measures may be reinstated and the partial suspension repealed forthwith. D. CONSULTATION OF THE COMMUNITY INDUSTRY (10) In accordance with the provisions of Article 14(4) of the basic Regulation the Commission informed the Community industry of its intention to extend the partial suspension of the anti-dumping measures and provided it with an opportunity to comment. The Community industry did not raise any objection, HAS ADOPTED THIS REGULATION: Article 1 The partial suspension of the definitive anti-dumping duties imposed by Commission Decision 2005/133/EC is hereby extended until 18 November 2006. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 November 2005. For the Council The President G. BROWN (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 46, 17.2.2005, p. 7. (3) OJ L 45, 17.2.2000, p. 1. Regulation as last amended by Regulation (EC) No 258/2005. (4) OJ L 46, 17.2.2005, p. 46. (5) OJ L 322, 25.11.1997, p. 1. Regulation as last amended by Regulation (EC) No 1322/2004 (OJ L 246, 20.7.2004, p. 10). (6) OJ L 322, 25.11.1997, p. 63. (7) OJ L 23, 28.1.2000, p. 78. (8) OJ L 246, 20.7.2004, p. 10. (9) See recitals (9) et seq. of Regulation (EC) No 1322/2004.